Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Applicant has submitted an amendment and arguments, filed on 2/16/22, in response to the final rejection filed on 8/17/21.  The Applicant continues to argue has argued that the 35 U.S.C. 102(a)(1) rejection of claims 1-4, 6, 7, and 14-17 as being anticipated by U.S. Patent Application Publication No. 2012/0256814 Ootorii is improper.  The examiner has considered the arguments, but finds them to still not be persuasive.  The Applicant has amended claim 1 to eliminate the limitation the limitation, “the first surface being bonded to the first electrically conductive layer”, and replaces it with the limitation, “the first surface of each first pixel circuit among the display pixel circuits being bonded to the at least one first electrically conductive layer”.  This limitation recites the same limitations and will be further rejected below.  The Applicant also amended claims 1 and 14 to eliminate the limitation, “at least one of the display pixel circuits” and replaces it with the limitation, “the second display pixel circuits”.  This limitation will be further examined below, but does not add any further detail that would read around the prior art at hand.  The Applicant also continues to argue that Ootorii et al. does not teach that a conductive layer is electrically connected to the driver circuit of the pixel chip (1) on the side of the upper face of the pixel chip (1). Indeed, in Ootorii, the wiring layer (51) forms part of the pixel chip (1), as described in paragraph [0063], and therefore does not cover the pixel chip. There is no electrical connection between the wiring layer (51) and another element on the side of this face. Ootorii therefore does not disclose the features of claim 1 of "at least one second electrically conductive layer covering a second display pixel circuit and electrically the display pixel circuits on the side of the second surface”.   The examiner does not agree with these arguments because claims 1 and 14 recite a display pixel circuit and a conductive layer that is formed on a second surface and covering the display pixel circuit and where there are no limitations that would limit the claims to define a chip with a conductive layer that is formed on the outside of the chip and is not part of the chip.  The second display pixel circuit can be found in Figures 27 and 28, where the second pixel circuits are the middle pixel circuits in the array.   Ootorii et al. does not teach that the second electrically conductive layer covers at least two of the display pixel circuits as shown the current application, Figure 1, hence the rejection stands as is as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 7, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.	Claim 1 recites the limitations "each first display pixel circuit and the second display pixel circuit".  There is insufficient antecedent basis for these limitation in the claim.
3.	Claim 14 recites the limitations "each first display pixel circuit and second display pixel circuit".  There is insufficient antecedent basis for these limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0256814 Ootorii.
4.   	Referring to claim 1, Ootorii teaches an optoelectronic device comprising: a support, (Figures 1A-B, 27, & 29 #213); at least one first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), covering the support, (Figures 1A-B, 27, & 29 #213); display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37), comprising first, (Figures 1A-B, 27, & 29 bottom surface of #37), and second, (Figures 1A-B, 27, & 29 bottom surface of #36), opposite surfaces bonded to the first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), each display pixel circuit, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37), comprising an electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), comprising the first surface, (Figures 1A-B, 27, & 29 bottom surface of #37), and a third surface, (Figures 1A-B, 27, & 29 #S1), opposite to the first surface, (Figures 1A-B, 27, & 29 bottom surface of #37), and at least one optoelectronic circuit, (Figures 
5.    	Referring to claim 2, Ootorii teaches an e optoelectronic device of claim 1, further comprising an electrically-insulating layer, (Figures 1A-B, 27, & 29 #214), covering the first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), between the display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 as seen in Figure 29 #1).

7.    	Referring to claim 4, Ootorii teaches an optoelectronic device of any of claim 1, wherein each second display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 of the middle #1,4 in Figures 28 and 29), further comprises an electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), covering the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), and the optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), and at least one electrically-conductive element, (Figures 1A-B, 27, & 29 #52), crossing the electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), and electrically coupled to the second electrically-conductive layer, (Figures 1A-B, 27, & 29 #51), and to the optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), or to the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37).
8.    	Referring to claim 6, Ootorii teaches an optoelectronic device of any of claim 1, comprising at least two first separate electrically-conductive layers, (Figure 27 #211 & #212 and Paragraph 0102), and covering the support, first display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 of the rightmost #1,4 in Figures 28 and 29), being bonded to first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), and at least two second electrically-conductive layers, (Figures 1A-B, 27, & 29 #51), covering, (one #51 covering each of the several second display circuits and where the claim is not limited to two conductors covering each individual second display circuits), second display pixel circuits, (Figures 1A-B, 27, & 29 every layer between 
9.    	Referring to claim 7, Ootorii teaches an optoelectronic device of any of claim 1, comprising a unit for supplying, between the first electrically-conductive layer and the second electrically-conductive layer, a voltage modulated by control signals, the electronic circuit of each display pixel circuit being capable of demodulating said voltage to extract the control signals, (Figure 28 and Paragraph 0100).
10.    	Referring to claim 14, Ootorii teaches a method of manufacturing an optoelectronic device comprising the steps of: a)    manufacturing display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37), comprising first, (Figures 1A-B, 27, & 29 bottom surface of #37), and second, (Figures 1A-B, 27, & 29 bottom surface of #36), opposite surfaces and each comprising an electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), comprising the first surface, (Figures 1A-B, 27, & 29 bottom surface of #37), and a third surface, (Figures 1A-B, 27, & 29 #S1), opposite to the first surface, (Figures 1A-B, 27, & 29 bottom surface of #37), and at least one optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), bonded, (Figures 1A-B, 27, & 29 #47 & #34), to the third surface, (Figures 1A-B, 27, & 29 #S1), and comprising at least one light-emitting diode, (Figures 1A-B, 27, & 29 #11), at least one of the electrodes, (Figures 1A-B, 27, & 29 #48), of the light-emitting diode, (Figures 1A-B, 27, & 29 #11), being connected to the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), by the third surface, (Figures 1A-B, 27, & 29 #S1); b)    manufacturing a support, (Figures 1A-B, 27, & 29 #213), covered with at least one first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see 
11.    	Referring to claim 15, Ootorii teaches a method of claim 14, comprising, between steps c) and d), the step of forming an electrically-insulating layer, (Figures 1A-B, 27, & 29 #214), covering the first electrically-conductive layer, (Figures 1A-B, 27, & 29 layer connected to and below #55 also see Paragraph 0102), between the display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 as seen in Figure 29 #1).
12.    	Referring to claim 16, Ootorii teaches an method of claim 14, wherein step a) comprises forming, for each second display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 of the middle #1,4 in Figures 28 and 29), an electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), covering the electronic circuit, (Figures 1A-B, 27, & 29 
13.    	Referring to claim 17, Ootorii teaches an method of claim 15, wherein step a) comprises forming, for each second display pixel circuits, (Figures 1A-B, 27, & 29 every layer between layers #35 & #37 of the middle #1,4 in Figures 28 and 29), an electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), covering the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37), and the optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), and at least one electrically-conductive element, (Figures 1A-B, 27, & 29 #52), crossing the electrically-insulating portion, (Figures 1A-B, 27, & 29 #35), and electrically coupled to the second electrically-conductive layer, (Figures 1A-B, 27, & 29 #51), and to the optoelectronic circuit, (Figures 1A-B, 27, & 29 #10), or to the electronic circuit, (Figures 1A-B, 27, & 29 every layer between layers #S1 & #37).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
14.	Claims 5, 8, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein, for said at least one of the display pixel 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/15/22